890 F.2d 1250
281 U.S.App.D.C. 445
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Andre DREW, Appellant,v.Bernard L. BRAXTON, et al.
No. 89-7005.
United States Court of Appeals, District of Columbia Circuit.
Nov. 22, 1989.

Before WALD, Chief Judge, and HARRY T. EDWARDS and SILBERMAN, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record on appeal from the United States Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).  It is


2
ORDERED and ADJUDGED that the district court's dismissal of appellant's request for parole and transfer to another institution be affirmed, substantially for the reasons stated in the district court's order filed October 27, 1988.  It is


3
FURTHER ORDERED and ADJUDGED that the case be remanded to the district court for further consideration of appellant's first and eighth amendment claims.  The district court concluded that all of appellant's claims other than his claims relating to parole and mental health treatment had been abandoned or resolved through the administrative process.  We disagree with this conclusion.  Therefore, we remand the case for further inquiry into appellant's claim that religious books and materials were withheld and that prison officials intentionally created a dangerous environment for him and were deliberately indifferent to his need for protection.  Appellant's allegations regarding limitations on his access to the law library, however, do not require further inquiry because on this record they do not rise to the level of constitutional violations.  Appellant's claim that his access to a typewriter was limited also requires no further inquiry because there is no constitutional right to a typewriter.


4
The Clerk is directed to withhold issuance of the mandate until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.